United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      April 17, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                             No. 05-40989
                           Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARCOS ANTONIO AGUILAR-TORRES,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 2:05-CR-71-2
                       --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Marcos Antonio Aguilar-Torres

has moved to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).       Our independent review of

counsel’s brief and the record discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.